 8:20-cv-00193-JFB-MDN Doc # 175 Filed: 04/15/21 Page 1 of 4 - Page ID # 2735




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

ANDREA GROVE, individually and on behalf
of similarly situated individuals; and
CHRYSTINA WINCHELL, individually and                                8:20CV193
on behalf of similarly situated individuals;

                       Plaintiffs,                       MEMORANDUM AND ORDER

        vs.

MELTECH, Inc.; H&S CLUB OMAHA, INC.,
and SHANE HARRINGTON,

                       Defendants.


       This matter is before the Court on the following inter-related motions: the plaintiffs’

motion for civil contempt, Filing No. 92; the plaintiffs’ renewed motion for civil contempt,

Filing No. 109; the defendants’ motion for miscellaneous relief, Filing No. 118; the

plaintiffs’ motion to dismiss the defendants’ counterclaims for failure to state a claim, Filing

No. 123; the plaintiffs’ motion to disqualify counsel, or for sanctions, Filing No. 124; the

plaintiffs’ supplemental motion for contempt, Filing No. 126; the plaintiffs’ supplemental

motion to disqualify, Filing No. 129; the plaintiffs’ emergency motion for corrective notice,

sanctions, and attorney’s fees, Filing No. 146; and the defendants’ motion to compel

arbitration of Tonya Contreras, Filing No. 150.

       The Court conducted a hearing on February 19, 2021, and a telephone conference

on March 11, 2021. The Court was advised that the defendants have complied with the

Court’s order on providing notice to potential plaintiffs.       The parties and the Court

discussed pejorative statements in a pleading filed by the defendant. See Filing No. 152-

2. Such pejorative information is clearly inappropriate, and the Court ordered the pleading



                                               1
 8:20-cv-00193-JFB-MDN Doc # 175 Filed: 04/15/21 Page 2 of 4 - Page ID # 2736




sealed. The Court finds that sanctions in the form of an award of attorney fees to the

plaintiffs for responding to the defendants’ filing should be imposed, and the plaintiffs’

motion for sanctions, Filing No. 146, will be granted to that extent.

       The Court is troubled by the defendants’ and counsel’s conduct in this litigation

thus far, but finds that additional sanctions should not be imposed at this time. It appears

that the FLSA collective action notices earlier ordered by the Court have been

disseminated and the defendants have dismissed their appeal of the Court’s order

denying their motion to compel arbitration.       The defendants have also obtained local

counsel as directed by the Court. Further, defendants agreed to file under seal any further

pleadings that contain disparaging information about any individuals.       At a telephonic

conference before Magistrate Judge Nelson on March 22, 2021, defense counsel

professed willingness to cooperate with the Court and with plaintiffs’ counsel. Filing No.

167, audio file. The plaintiffs have not established that defendants’ counsel should be

disqualified by reason of his status as a potential witness.        Further, in light of the

defendants’ compliance with the notice order, it does not appear that corrective notice is

warranted. It thus appears that the contempt-related and disqualification motions, Filing

Nos. 92, 109, 124, 126, 129 and 146, have either been rendered moot to some extent or

are premature. Accordingly, those motions will be denied at this time without prejudice

to reassertion.

       Defendants are admonished, however, not to engage in any conduct, via social

media or otherwise, to dissuade any dancer from opting in to the collective action.

Defendants’ counsel is also advised that future instances of failure to comply with the




                                              2
 8:20-cv-00193-JFB-MDN Doc # 175 Filed: 04/15/21 Page 3 of 4 - Page ID # 2737




Court’s orders or of contumacious conduct may result in sanctions, up to and including

entry of judgment against the defendants.

       In their motion for miscellaneous relief and opposition to the renewed motion for

contempt, Filing No. 118, the defendants reassert arguments that the Court earlier

rejected. The Court finds that motion should be denied.          The defendants’ motion to

compel arbitration of Tonya Contreras, Filing No. 150, also raises the same arguments

earlier rejected by the Court. In light of the defendants’ dismissal of their appeal of the

Court’s order denying the earlier motions for arbitration, the defendants’ recent motion to

compel will be denied.

       With respect to the pending motion to dismiss the defendants’ counterclaims, Filing

No. 123, that motion may be rendered moot by motions to file amended pleadings that

are pending in front of the Magistrate Judge. See Filing Nos. 132 and 163. Accordingly,

that motion will also be denied without prejudice to reassertion. Therefore,

       IT IS ORDERED that

       1.     Plaintiffs’ motion, renewed motion, and supplemental motion for civil

contempt (Filing Nos. 92, 109, and 126) are denied without prejudice to reassertion.

       2.     Plaintiffs’ motion and supplemental motion to disqualify counsel, or for

sanctions (Filing Nos. 124 and 129) are denied without prejudice to reassertion.

       3.     Defendants’ motion for miscellaneous relief (Filing No. 118) is denied.

       4.     Plaintiffs’ emergency motion for corrective notice, sanctions, and attorney’s

fees (Filing No. 146) is granted in part and denied in part, as set forth in this order.

       5.     Plaintiffs’ Motion to dismiss the defendants’ counterclaims for failure to state

a claim (Filing No. 123) is denied.



                                              3
 8:20-cv-00193-JFB-MDN Doc # 175 Filed: 04/15/21 Page 4 of 4 - Page ID # 2738




       6.     Defendants’ motion to compel arbitration of Tonya Contreras (Filing No.

150) is denied.

       7.     Within 7 days of the date of this order, the plaintiffs shall submit a statement

of attorney fees incurred in connection with responding to the defendants’ filing of

disparaging statements concerning potential members of the collective class.

       Dated this 15th day of April 2021.



                                                  BY THE COURT:

                                                  s/ Joseph F. Bataillon
                                                  Senior United States District Judge




                                              4
